Exhibit 10.1

REYNOLDS AMERICAN INC.

LONG-TERM INCENTIVE PROGRAM

 

 

PERFORMANCE SHARE AGREEMENT

 

 

DATE OF GRANT: March 3, 2014

1. Grant. Pursuant to the provisions of the Reynolds American Inc. 2009 Omnibus
Incentive Compensation Plan (the “Plan”), Reynolds American Inc. (the “Company”)
on the date set forth above, has granted to

<Insert Name> (the “Grantee”),

subject to the terms and conditions which follow and the terms and conditions of
the Plan, an initial grant (the “Target Number”) of

<Insert Number> Performance Shares.

A copy of the Plan has been provided to the Grantee and is made part of this
Performance Share Agreement (this “Agreement”) with the same force and effect as
if set forth in this Agreement itself. All capitalized terms used in this
Agreement shall have the meaning set forth in the Plan, unless otherwise defined
in this Agreement.

2. Value. Each Performance Share shall be equal in value to one share of common
stock, par value $0.0001 per share, of the Company or any security or other
consideration into which such share may be changed by reason of any transaction
or event of the type referred to in Section 11 of the Plan (each, a “Share”).

3. Scoring. (a) Subject to the terms and conditions of this Agreement, the
Performance Shares shall have a three-year performance period, consisting of the
Company’s fiscal years 2014, 2015 and 2016 (the “Performance Period”), after
which the number of Performance Shares earned (the “Earned Number”) will be
determined as provided below, and when vested, will be paid in Shares.

(b) If the Company fails to pay to its shareholders cumulative dividends of at
least $8.04 per Share (the “Dividend Threshold”) for the Performance Period
(which would exclude the dividend paid on January 2, 2014, but would include the
dividend paid on January 3, 2017), then the Target Number shall be reduced by an
amount equal to three times the percentage of the dividend underpayment for the
Performance Period, up to a maximum Target Number reduction of 50% (the “Revised
Target Number”).

(c) At the end of the Performance Period, after determining if the Dividend
Threshold has been met, the Earned Number shall be determined by multiplying the
Target Number, or Revised Target Number if the Dividend Threshold has not been
met, by the average score for the Company under the Reynolds American Inc.
Annual Incentive Award Program



--------------------------------------------------------------------------------

(such program, and any successor plan or program thereto, “AIAP”) for fiscal
years 2014, 2015 and 2016; provided, however, that such three-year average score
shall in no event be greater than 150%; and provided, further, that the value of
the Earned Number of Performance Shares that vest as provided in Section 4 of
this Agreement, and are paid as provided in Section 5 of this Agreement, shall
not exceed any maximum limits set by the Board of Directors pursuant to its
resolutions adopted on February 7, 2014, or otherwise contained in the Plan.

(d) Notwithstanding anything in Section 3 of this Agreement to the contrary, in
the event of a Change of Control prior to the end of the Performance Period, the
Earned Number shall be equal to the product of (i) the Target Number and
(ii) the average of the following: (x) the score for the Company under the AIAP
for each fiscal year of the Performance Period ending prior to the date of such
Change of Control, and (y) a score of 100% for each fiscal year of the
Performance Period ending after the date of such Change of Control (the “Change
of Control Earned Number”).

4. Vesting. (a) Subject to the terms and conditions of this Agreement, the
Earned Number of Performance Shares shall vest on March 3, 2017 (the “Normal
Vesting Date”) if the Grantee remains employed by the Company or a subsidiary of
the Company on such date.

(b) Notwithstanding anything in Section 4(a) of this Agreement to the contrary,
in the event of (i) the Grantee’s Retirement (as such term is defined below) or
(ii) the Grantee’s involuntary Termination of Employment where the Grantee is
eligible for and accepts severance benefits under a Company-sponsored severance
plan or agreement with the Company (with eligibility for severance benefits to
be determined in the sole discretion of the Company), in either case, prior to
the end of the Performance Period, the number of Performance Shares that will
vest on the Normal Vesting Date shall be equal to the product of (x) the Earned
Number and (y) a fraction, the numerator of which shall be the number of days
between the Date of Grant and the date of the Grantee’s Retirement or
involuntary Termination of Employment, as applicable, and the denominator of
which shall be the number of days between the Date of Grant and the Normal
Vesting Date, and the remaining Performance Shares will be forfeited and
cancelled on the Normal Vesting Date. For purposes of this Agreement, the term
“Retirement” shall mean an employee’s voluntary Termination on or after his or
her 65th birthday, on or after his or her 55th birthday with 10 or more years of
service with the Company or a subsidiary of the Company, or on or after his or
her 50th birthday with 20 or more years of service with the Company or a
subsidiary of the Company.

(c) Notwithstanding anything in Section 4(a) of this Agreement to the contrary,
in the event of (i) the Grantee’s death while an active employee of the Company
or a subsidiary of the Company or (ii) the Grantee’s Permanent Disability (as
such term is defined in the Company’s Long-Term Disability Plan), the number of
Performance Shares that will vest on the date of the Grantee’s death or
Permanent Disability, as applicable, shall be equal to the product of (x) the
Target Number and (y) a fraction, the numerator of which shall be the number of
days between the Date of Grant and the date of the Grantee’s death or Permanent
Disability, as applicable, and the denominator of which shall be the number of
days between the Date of Grant and the Normal Vesting Date, and the remaining
Performance Shares will be forfeited and cancelled on the date of the Grantee’s
death or Permanent Disability, as applicable.

(d) Notwithstanding anything in Section 4(a) of this Agreement to the contrary,
in the event of a Change of Control, the number of Performance Shares that will
vest on the date of



--------------------------------------------------------------------------------

such Change of Control shall be equal to the product of (i) the higher of
(x) the Target Number and (y) the Change of Control Earned Number, and (ii) a
fraction, the numerator of which shall be the number of days between the Date of
Grant and the date of the Change of Control, and the denominator of which shall
be the number of days between the Date of Grant and the Normal Vesting Date, and
the remaining Performance Shares will be forfeited and cancelled on the date of
such Change of Control.

(e) Notwithstanding anything in Section 4 of this Agreement to the contrary, in
the event of the Grantee’s (i) voluntary Termination of Employment (other than
at Retirement) – (ii) involuntary Termination of Employment where the Grantee is
not eligible for severance benefits under a Company-sponsored severance plan or
agreement with the Company (including, without limitation, a Termination for
Cause, as such term is defined in the relevant severance plan or agreement) or
(iii) involuntary Termination of Employment where the Grantee is eligible for
but does not accept the severance benefits under the relevant Company-sponsored
severance plan or agreement with the Company, the Performance Shares shall be
immediately forfeited and cancelled.

5. Payment. (a) Payment of vested Performance Shares shall be made only in
Shares. At the Company’s sole discretion, such Shares may be issued in
certificated or book-entry form.

(b) Except as set forth in Section 5(c) of this Agreement, or except under such
other circumstances as the Compensation and Leadership Development Committee of
the Company’s Board of Directors (the “Compensation Committee”) deems
appropriate for participants other than a “Covered Employee” within the meaning
of Section 162(m) of the Internal Revenue Code, no payment of vested Performance
Shares shall be made to the Grantee prior to the end of the Performance Period.
Except as otherwise provided by this Agreement, payment of vested Performance
Shares shall be made as soon as practicable following the Normal Vesting Date,
and in any event no later than March 15, 2018.

(c) In the event of a Change of Control, the Grantee’s death while an active
employee of the Company or a subsidiary of the Company or the Grantee’s
Permanent Disability, the payment of vested Performance Shares shall be paid as
soon as practicable after such event occurs, and in any case no later than
March 15 after the end of the year in which such event occurs.

(d) In the event of the death of a Grantee while an active employee of the
Company or a subsidiary of the Company, any payment to which such Grantee is
entitled under this Agreement shall be made to the beneficiary designated by the
Grantee to receive the proceeds of any noncontributory group life insurance
coverage provided for the Grantee by the Company or a subsidiary of the Company
(such life insurance coverage, “Group Life Insurance Coverage,” and such
beneficiary, a “Designated Beneficiary”). If no designation of beneficiary has
been made by a Grantee under the Group Life Insurance Coverage, distribution
upon such Grantee’s death shall be made in accordance with the provisions of the
Group Life Insurance Coverage.

(e) In the event of the death of a Grantee who is no longer an active employee
of the Company or a subsidiary of the Company but who continues to have Group
Life Insurance Coverage, any payment to which such Grantee is entitled under
this Agreement shall be made to the Designated Beneficiary. If no designation of
beneficiary has been made by such a Grantee under the Group Life Insurance
Coverage, distribution shall be made in accordance with the



--------------------------------------------------------------------------------

provisions of the Group Life Insurance Coverage. In the event of the death of a
Grantee who is no longer an active employee of the Company or a subsidiary of
the Company and who no longer has Group Life Insurance Coverage, distribution
shall be made to the Grantee’s estate.

(f) For purposes of Sections 5(d) and 5(e), (i) if the Designated Beneficiary
predeceases the Grantee, distribution shall be made in accordance with the
provisions of the Group Life Insurance Coverage, and (ii) if the Designated
Beneficiary survives the Grantee but dies before payment is made, distribution
shall be made to the Designated Beneficiary’s estate.

6. Termination of Employment. For purposes of this Agreement, the term
“Termination of Employment” shall mean termination from active employment with
the Company or a subsidiary of the Company; it does not mean the termination of
pay and benefits at the end of a period of salary continuation (or other form of
severance pay or pay in lieu of salary).

7. Dividend Equivalent Payment. At the time of the payment of the vested
Performance Shares, the Grantee shall receive a cash dividend equivalent payment
in an amount equal to the product of (a) the Earned Number and (b) the aggregate
amount of dividends per share declared and paid to the Company’s shareholders on
Shares during the period from the Date of Grant through the date of the payment
of the Performance Shares, without interest (the “Actual Dividends Paid”);
provided, however, that in the event of the Grantee’s death while an active
employee of the Company or a subsidiary of the Company or Permanent Disability
or in the event of a Change of Control, the amount of the dividend equivalent
payment to the Grantee shall be equal to the product of (i) the Target Number
(in the case of death or Permanent Disability) or the Change of Control Earned
Number (in the case of a Change of Control), and (ii) the Actual Dividends Paid.
Notwithstanding anything in Section 7 of this Agreement to the contrary, to the
extent the payment of the vested Performance Shares occurs after both the date a
dividend has been declared by the Company and the record date for such dividend,
but prior to the dividend payment date related thereto, the amount of the Actual
Dividend Paid also shall include such dividend. In the case of a dividend
payment to be paid in property, the dividend payment shall be deemed to be the
fair market value of the property at the time of distribution of the dividend
payment to the Grantee, as determined by the Compensation Committee.

8. Rights as a Shareholder. The Grantee shall not be, nor have any of the rights
or privileges of, a shareholder of the Company with respect to the Performance
Shares unless and until, and to the extent, the Performance Shares vest and
Shares have been paid to the Grantee in accordance with Section 5 of this
Agreement.

9. Transferability. Other than as specifically provided in this Agreement with
regard to the death of the Grantee, this Agreement and any benefit provided or
accruing hereunder shall not be subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance or charge; and any
attempt to do so shall be void. No such benefit shall, prior to receipt thereof
by the Grantee, be in any manner liable for or subject to the debts, contracts,
liabilities, engagements or torts of the Grantee.

10. No Right to Employment. Neither the execution and delivery of this Agreement
nor the granting of the Performance Shares evidenced by this Agreement shall
constitute any agreement or understanding, express or implied, on the part of
the Company or its subsidiaries to employ the Grantee for any specific period or
in any specific capacity or shall prevent the Company or its subsidiaries from
terminating the Grantee’s employment at any time with or without cause.



--------------------------------------------------------------------------------

11. Application of Laws. The granting of Performance Shares under this Agreement
shall be subject to all applicable laws, rules and regulations and to such
approvals of any governmental agencies as may be required.

12. Notices. Any notices required to be given hereunder to the Company shall be
addressed to the Corporate Secretary, Reynolds American Inc., Post Office Box
2990, Winston-Salem, NC 27102-2990, and any notice required to be given
hereunder to the Grantee shall be sent to the Grantee’s address as shown on the
records of the Company.

13. Taxes. Any taxes required by federal, state or local laws to be withheld by
the Company in respect of the grant of Performance Shares or payment of vested
Performance Shares hereunder shall be paid to the Company by the Grantee by the
time such taxes are required to be paid or deposited by the Company. The Grantee
hereby authorizes the necessary withholding of Performance Shares by the Company
to satisfy the minimum statutory tax withholding amount prior to delivery of the
vested Performance Shares.

14. Administration and Interpretation. In consideration of the grant of
Performance Shares hereunder, the Grantee specifically agrees that the
Compensation Committee shall have the power to interpret the Plan and this
Agreement and to adopt such rules for the administration, interpretation and
application of the Plan and Agreement as are consistent therewith and to
interpret or revoke any such rules. All actions taken and all interpretations
and determinations made by the Compensation Committee shall be final,
conclusive, and binding upon the Grantee, the Company and all other interested
persons. No member of the Compensation Committee shall be personally liable for
any action, determination or interpretation made in good faith with respect to
the Plan or this Agreement. The Compensation Committee may delegate its
interpretive authority as permitted by the provisions of the Plan.

15. Compliance with Section 409A of the Code. This Agreement is intended to
comply with Section 409A of the Internal Revenue Code of 1986, as amended, and
shall be construed and interpreted in accordance with such intent.

16. Amendment. This Agreement is subject to the Plan, a copy of which has been
provided to the Grantee. The Board of Directors and the Compensation Committee,
as applicable, may amend the Plan, and the Compensation Committee may amend this
Agreement, at any time in any way, except that, other than for adjustments under
Section 15 hereof and as otherwise provided by the Plan, any amendment of the
Plan or this Agreement that would impair the Grantee’s rights under this
Agreement may not be made without the Grantee’s written consent.

17. Litigation Assistance. (a) In addition to any other obligations of the
Grantee under law or any other agreement with the Company or any of its
subsidiaries, in consideration of the grant of Performance Shares hereunder, the
Grantee specifically agrees that during the continuation of his or her
employment by the Company or any of its subsidiaries and during the one-year
period commencing upon his or her Termination of Employment, for any reason, the
Grantee:

(i) will personally provide reasonable assistance and cooperation to the Company
and its subsidiaries in activities related to the prosecution or defense of any
pending or future lawsuits or claims involving the Company or any of its
subsidiaries (with the Company reimbursing the Grantee for reasonable and
necessary out-of-pocket costs and expenses incurred in connection therewith);



--------------------------------------------------------------------------------

(ii) will promptly notify the Company, in writing, upon receipt of any requests
from anyone other than an employee or agent of the Company for information
regarding the Company or any of it its subsidiaries, or if the Grantee becomes
aware of any potential claim or proposed litigation against the Company or any
of its subsidiaries;

(iii) will refrain from providing any information related to any claim or
potential litigation against the Company or any of its subsidiaries to any
non-Company representatives without either the Company’s written permission or
being required to provide information pursuant to legal process;

(iv) will not disclose or misuse any confidential information or material
concerning the Company or any of its subsidiaries; and

(v) will not engage in any activity detrimental to the interests of the Company
or any of its subsidiaries, including an act of dishonesty, moral turpitude or
other misconduct that has or could have a detrimental impact on the business or
reputation of the Company or any of its subsidiaries.

(b) In further consideration of the grant of Performance Shares hereunder, the
Grantee specifically agrees that if required by law to provide sworn testimony
regarding any Company-related matter: the Grantee will consult with and have
Company designated legal counsel present for such testimony (with the Company
being responsible for the costs of such designated counsel); the Grantee will
limit his or her testimony to items about which the Grantee has knowledge rather
than speculation, unless otherwise directed by legal process; and the Grantee
will cooperate with the Company’s attorneys to assist their efforts, especially
on matters the Grantee has been privy to, holding all privileged attorney-client
matters in strictest confidence.

18. Noncompetition and Other Prohibited Activities. (a) In addition to any other
obligations of the Grantee under law or any other agreement with the Company or
any of its subsidiaries, in consideration of the grant of Performance Shares
hereunder, the Grantee, during the continuation of his or her employment by the
Company or any of its subsidiaries and during the one-year period commencing
upon his or her Termination of Employment for any reason (or, in the case of a
Grantee at job level 10 or above receiving benefits under a severance plan or
agreement, the period of time set forth in the non-competition agreement entered
into by the Grantee in connection with the receipt of such severance benefits),
will not:

(i) be employed, or retained as an independent contractor (and, in each case,
whether compensated or not compensated), in a sales-related capacity, marketing
role, strategic planning role, financial role or product research and
development role for any Competitive Business in the Territory;

(ii) be employed, or retained as an independent contractor (and, in each case,
whether compensated or not compensated), by any Competitive Business in the
Territory in any



--------------------------------------------------------------------------------

sort of position or capacity involving the performance of services that are the
same as, or substantially similar to, the services the Grantee performed while
an employee of the Company or any of its subsidiaries (collectively,
“Competitive Services”);

(iii) serve (whether compensated or not compensated) as an officer or director
of any Competitive Business in the Territory;

(iv) provide advisory or consulting services (whether compensated or not
compensated) to any Competitive Business in the Territory regarding (x) sales,
marketing, strategic planning, finance, or product research and development
matters, or (y) any of the Competitive Services;

(v) organize, own or operate any Competitive Business in the Territory;

(vi) (x) be employed, or retained as an independent contractor, by, (y) provide
advisory or consulting services to, (z) organize or operate or (zz) serve as a
director of (and, in each case, whether compensated or non-compensated) any
Anti-Tobacco Organization;

(vii) (x) be employed, or retained as an independent contractor, by, (y) provide
advisory or consulting services to or (z) serve as a director or an official of
(and, in each case, whether compensated or non-compensated) any Regulator; or

(viii) directly or indirectly, solicit, offer employment or hire any employee
(other than secretarial and clerical personnel) who was employed by the Company
or any of its subsidiaries, at the time of the Grantee’s Termination of
Employment or who was employed by the Company or any of its subsidiaries during
the 90-day period preceding such date, to become employed by any person, firm,
entity or corporation, or approach any such person for any of the foregoing
reasons.

As used in this Agreement, the term “including,” or variations thereof, shall
not be a term of limitation, but rather shall be deemed to be followed by the
words “without limitation.”

(b) For purposes of Section 18 of this Agreement, the terms set forth below have
the following definitions:

(i) “Anti-Tobacco Organization” means any firm, organization, entity, group, or
sole proprietorship, the activities or purposes of which include opposing,
advocating or lobbying against, or seeking the imposition of restrictions or
prohibitions with respect to, the Business or the use or consumption of any of
the Products.

(ii) “Business” means the business of manufacturing, distributing, advertising,
promoting, marketing or selling any of the following products (collectively,
“Products”): (x) any cigarette, cigar, little cigar, “roll-your-own” tobacco,
smokeless or smoke-free tobacco product (including moist snuff, dry snuff, snus,
loose leaf, plug and twist tobacco and any other smokeless or smoke-free
tobacco, including dissolvable products, that may be invented); (y) any nicotine
replacement therapy products, including nicotine gum, mouth spray and pouches;
(z) any product commonly referred to as an “e-cigarette”; and (zz) any other
product that the Company or any of its subsidiaries invent, develop and/or
market.



--------------------------------------------------------------------------------

(iii) “Competitive Business” means any corporation, limited liability company,
partnership, person, firm, organization, entity, enterprise, business or
activity that is engaged in the Business;

(iv) “Governmental Authority” means the government of the United States of
America, any other nation or political subdivision thereof, whether state or
local, and any agency, authority, administration, instrumentality, regulatory
body, court or other entity exercising executive, legislative, judicial, taxing,
regulatory or administrative powers or functions of or pertaining to government;

(v) “Regulator” means: (x) the U.S. Food and Drug Administration (the “FDA”),
the Center for Tobacco Products established within the FDA (the “CTP”), the
Tobacco Products Scientific Advisory Committee established within the CTP, or
any other office, division, branch, committee, department or other body
(collectively, an “Organizational Body”) established by the FDA or by an
Organizational Body; or (y) any other Governmental Authority having the
authority to regulate, or make recommendations regarding any proposed
regulations affecting, any part of the Business;

(vi) “Territory” means (x) the United States of America, its territories,
commonwealths and possessions (including duty-free stores or outlets located
anywhere in any of the foregoing places); (y) U.S. military installations
located anywhere in the world; and (z) any other location in which the Company
or any of its subsidiaries conducts the Business.

(c) Notwithstanding anything to the contrary contained in this Agreement:
(i) Section 18 of this Agreement will not prohibit a Grantee from engaging in
the authorized practice of law, whether for a firm, corporation or otherwise, in
any jurisdiction that prohibits agreements restricting the right of an
individual to engage in such practice; provided, however, a Grantee will
continue to be bound by any and all applicable professional and ethical rules of
conduct that govern the use for disclosure of confidential information obtained
during the course of any representation of the Company or any of its
subsidiaries; and, provided further, this Agreement does prohibit a Grantee from
engaging in any of the activities outlined in Section 18(a) of this Agreement in
a non-legal, business role; and (ii) this Agreement will not prohibit a Grantee
from owning less than 5% of the outstanding stock of any corporation, the
securities of which are traded on a national securities exchange or in the
over-the-counter market

(d) The Grantee agrees that any breach of the covenants contained in Section 18
of this Agreement would irreparably injure the Company and that its remedies at
law would be inadequate. Accordingly, in the event of any breach or threatened
breach of Section 18 of this Agreement, the Company shall be entitled to an
injunction (and/or other equitable relief), restraining such breach or
threatened breach, and to the reimbursement of court costs, attorneys’ fees and
other costs and expenses incurred in connection with enforcing this Agreement.
The existence of any claim or cause of action on the part of the Grantee against
the Company or any of its subsidiaries shall not constitute a defense to the
enforcement of these provisions. The rights and remedies hereunder provided to
the Company shall be cumulative and shall be in addition to any other rights or
remedies available at law, in equity or under this Agreement.

(e) If any of the provisions of Section 18 of this Agreement are determined by a
court of law to be excessively broad, whether as to geographical area, time,
scope or otherwise, such provision shall be reduced to whatever extent is
reasonable and shall be enforced as so modified. Any provisions of Section 18 of
this Agreement not so modified shall remain in full force and effect.



--------------------------------------------------------------------------------

19. Recoupment Provisions. (a) Subject to the clawback provisions of the
Sarbanes-Oxley Act of 2002, the Compensation Committee may, in its sole
discretion, direct that the Company recoup, and upon demand by the Company the
Grantee agrees to return to the Company, all or a portion of any Shares paid to
the Grantee hereunder computed using financial information or performance
metrics later found to be materially inaccurate. The number of Shares to be
recovered shall be equal to the excess of the number of Shares paid out over the
number of Shares that would have been paid out had such financial information or
performance metric been fairly stated at the time the payout was made.

(b) The Compensation Committee may direct recoupment of Shares pursuant to
Section 19(a) of this Agreement whether or not it directs recoupment of related
AIAP payouts. The Compensation Committee also may amend a yearly AIAP payout
percent for purposes of recoupment of Shares under this Agreement without
directing recoupment of related AIAP payouts.

(c) If the Company reasonably determines that the Grantee has materially
violated any of the Grantee’s obligations under Sections 17 or 18 of this
Agreement, then effective the date on which such violation began, (i) any
Performance Shares that have not yet vested and been paid to the Grantee under
this Agreement shall be forfeited and cancelled, and (ii) the Company may, in
its sole discretion, recoup any and all of the Shares previously paid to the
Grantee under this Agreement.

(d) If after a demand for recoupment of Shares under Section 19 of this
Agreement, the Grantee fails to return such Shares to the Company, the Grantee
acknowledges that the Company (or the Company through the actions of any of its
subsidiaries employing the Grantee, if applicable) has the right to effect the
recovery of the then current value of such Shares and the amount of its court
costs, attorneys’ fees and other costs and expenses incurred in connection with
enforcing this Agreement by (i) deducting (subject to applicable law and the
terms and conditions of the Plan) from any amounts the Company (and if
applicable, any subsidiary of the Company employing the Grantee) owes to the
Grantee (including, but not limited to, wages or other compensation),
(ii) withholding payment of future increases in compensation (including the
payment of any discretionary bonus amount) or grants of compensatory awards that
otherwise would have been made in accordance with the Company’s or any of its
subsidiaries’ otherwise applicable compensation practices, or (iii) any
combination of the foregoing. The right of recoupment set forth in the preceding
sentence shall not be the exclusive remedy of the Company, and the Company may
exercise each and every other remedy available to it under applicable law.

20. Qualified Performance-Based Awards. If the Grantee is a Covered Employee,
the grant of Performance Shares evidenced by this Agreement shall be considered
a Qualified Performance-Based Award. In furtherance thereof, and notwithstanding
anything in this Agreement or the Plan to the contrary, the Earned Number of
Performance Shares that such Grantee may earn for the Performance Period
pursuant to the grant evidenced by this Agreement (the “Earned Shares”) shall be
determined by the Compensation Committee based on, and must have a value (the
“Earned Shares Value”) that in no event exceeds a value equal to, the percentage
of the Company’s cumulative Cash Net Income (as defined below) for the



--------------------------------------------------------------------------------

Performance Period previously established by the Board of Directors of the
Company in resolutions adopted on February 7, 2014 to apply with respect to the
Grantee for the Performance Period (the “Award Pool Value”). Notwithstanding the
prior sentence, the Compensation Committee shall have the power and authority,
in its sole and absolute exercise of negative discretion, to reduce the Earned
Shares such that the Earned Shares Value will be less than the Award Pool Value,
which reduction may be made by taking into account the factors described above
under Section 3 of this Agreement or any other criteria the Compensation
Committee deems appropriate. The reductions in Earned Shares Value, if any,
shall not result in any increases in the value of performance shares earned by
any other awardee. For purposes of this Agreement, the term “Cash Net Income”
shall mean the Company’s net income from continuing operations in the
consolidated statement of income adjusted for the impact of non-cash items, such
as depreciation, amortization, unrealized gains and losses, intangible asset
impairments and other non-cash gains/losses included in net income (as reported
in the Company’s annual report for 2014, 2015 and 2016, respectively).

21. Electronic Signature. This Agreement is delivered electronically. Grantee
consents to using an electronic signature to sign this Agreement and be legally
bound to his or her acceptance or rejection of the grant. By electronically
signing the Agreement, the Grantee also consents to entering into this Agreement
in electronic form. Grantee acknowledges that his or her electronic signature
will have the same legal force and effect as a handwritten signature. The
Grantee’s electronic signature, including date and time of signing will be
stored electronically with the Performance Share grant record.

22. GOVERNING LAWS. THE LAWS OF THE STATE OF NORTH CAROLINA SHALL GOVERN THE
INTERPRETATION, VALIDITY AND PERFORMANCE OF THE TERMS OF THIS AGREEMENT,
REGARDLESS OF THE LAW THAT MIGHT BE APPLIED UNDER PRINCIPLES OF CONFLICTS OF
LAWS. ANY CONTROVERSY OR DISPUTE ARISING OUT OF OR RELATED TO THIS AGREEMENT
SHALL BE SETTLED EXCLUSIVELY IN THE COURTS (FEDERAL AND STATE) SITUATED IN THE
STATE OF NORTH CAROLINA, FORSYTH COUNTY. THE GRANTEE CONSENTS TO PERSONAL
JURISDICTION IN THE STATE OF NORTH CAROLINA AND IN THE COURTS THEREOF FOR THE
ENFORCEMENT OF THIS AGREEMENT, AND WAIVES ANY RIGHTS THE GRANTEE OTHERWISE MAY
HAVE UNDER THE LAWS OF ANY JURISDICTION TO OBJECT ON ANY BASIS TO JURISDICTION
OR VENUE WITHIN THE STATE OF NORTH CAROLINA TO ENFORCE THIS AGREEMENT.

IN WITNESS WHEREOF, the Company, by its duly authorized officer, and the Grantee
have executed this Agreement as of the Date of Grant first above written.

 

REYNOLDS AMERICAN INC.   By:  

 

    Authorized Signature

 

 

Grantee’s Signature Print Name:  

 